Citation Nr: 1506807	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee status post meniscectomy and arthroscopy.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee status post meniscectomy and arthroscopy.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee status post meniscectomy and arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decision dated by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.
 
The Board notes that, in addition to the paper claims file, there are also Virtual VA and VBMS paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder, right knee disorder and right hip disorder, which he claims are secondary to his service-connected left knee disability.  As will be discussed herein, the Board finds that the evidence of record raises the theory of entitlement to service connection on a secondary basis.  In this regard, the Board is required to consider all theories of entitlement raised in the record, either by the claimant or in the medical evidence.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

The Veteran's service treatment records (STRs) revealed that the Veteran tore a ligament in the left knee while playing football in Korea.  The Veteran was diagnosed with left knee meniscus tear.  In an April 1976 report of medical separation examination, clinical evaluation showed normal lower extremities and spine and the examiner noted that the Veteran was treated for strained left knee in 1972 with good results.  

Post-service treatment records showed that the Veteran underwent left knee surgery in August 1990 to remove a torn medial meniscus and arthroscopy.  VA treatment record from the Columbia, South Carolina VA Medical Center (VAMC) also revealed that the Veteran underwent a total left knee arthroplasty in April 2004.  In a May 2006 VA treatment record, the physician noted some arthritic symptoms appearing in the right knee.  In a March 2010 VA treatment record, the Veteran reported experiencing bilateral hip pain and X-ray findings revealed mild degenerative narrowing of the both hips.  In a July 2010 VA treatment record, the Veteran reported experiencing right hip and right knee pain that is made worse with daily activity.  The Veteran was concerned that the left knee has caused increased stress to his right hip and right knee joints.  A physical examination revealed that limited internal rotation of the right hip.  The physician also reported that X-ray finding show degenerative joint disease (DJD) on the right hip joint while the left side is "relatively unaffected."  The examiner noted no visible osteophytes in the right knee.  Meanwhile, lumbar spine X-ray revealed spina bifida occulta and the physician advised the Veteran that the lumbar location changes are more likely than not to aggravate his right hip and knee condition due to the shift of motion from the stiffened spine area to the hips.  

In November 2012, the Veteran underwent a VA examination for the back, hips, and knees.  The Veteran was diagnosed with mild osteoarthritis and grade I spondylolisthesis L5-S1.  The examiner also diagnosed the Veteran with intervertebral disc syndrome (IVDS) but did not report whether the Veteran had any incapacitating episodes over the past 12 months.  With regard to his hip condition, the Veteran was diagnosed with mild DJD of the right hip.  With regard to his knee condition, the Veteran was also diagnosed with mild DJD of the right knee.  The examiner erroneously reported "no in service knee injuries" in the Veteran's medical history, however he did report that there is a gradual onset of right knee pain 3-4 years ago which the Veteran attributes to favoring the left leg with increased stress on the right knee following total knee arthroplasty in 2004.  The examiner also noted residuals of the left knee surgery in 2004 to include intermediate degrees of residual weakness, pain or limitation or motion.  The examiner opined that the "claimed condition" is less likely than not proximately due to or the result of the Veteran's service connected disabilities.  However, it is unclear which "claimed condition" the examiner is referencing since the Veteran is diagnosed with various disabilities from this examination.  The examiner provided a rationale that the Veteran underwent total knee replacement in 2004 with the development of pain in the right hip and knee as well as back several years later.  The examiner found that the Veteran's left leg is 1 centimeter (cm) shorter than his right leg and that he walks with a slight limp.  The examiner found that the degenerative changes in his right hip, right knee and back are mild and consistent with expected, typical senescent changes of wear and tear.  The examiner also found that there is no severe gait disturbances on exam to suggest this as the cause of the condition.  

During the October 2013 Board hearing, the Veteran affirmed that he did not hurt his low back, right knee, or right hip on active duty, but rather he developed secondary disabilities as a result of the favoring his right knee, right hip and low back due to his left knee disability.  The Veteran testified that his right hip, right knee and low back disorders began about five years ago and after his left knee replacement surgery in 2004.  The Veteran also testified that he had been walking with a limp since 1972.  The Board finds that the Veteran is competent to report on features of illness such as favoring his right side as a result of his left knee disability, walking with a limp since 1972, and the continuity of such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As the Veteran raised the issue of secondary service connection in relation to his service-connected left knee disorder, and as the October 2013 VA examiner did not offer an opinion regarding whether the Veteran's right hip, right knee and low back condition was caused or aggravated by the Veteran's service-connected left knee disability, remand for a new examination is necessary.  Once the Secretary undertakes to provide an examination, the examination must be adequate.  Barr, supra.  The examiner diagnosed the Veteran with mild osteoarthritis, spondylolisthesis of the L5 to S1, IVDS and DJD of the right hip and right knee but did not provide an opinion for these disabilities.  Therefore, in light of these deficiencies, a new VA etiological opinion should be obtained on remand.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Columbus VAMC all outstanding, pertinent records of evaluations and/or treatment of the Veteran since May 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After obtaining any outstanding records, send the claims file to an appropriate examiner for an opinion in regard to the Veteran's claimed low back disorder, right knee disorder, and right hip disorder.  The entire claims file, to include a complete copy of the remand, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and test should be conducted.  

The examiner is asked to furnish an opinion with respect to the following questions:

Low Back

a.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the low back disability was caused by the Veteran's service-connected left knee disability?

b.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the low back disability was permanently worsened beyond its normal progression by the Veteran's service-connected left knee disability?

Right Knee

a.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the right knee disability was caused by the Veteran's service-connected left knee disability?

b.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the right knee disability was permanently worsened beyond its normal progression by the Veteran's service-connected left knee disability?



Right Hip

a.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the right hip disability was caused by the Veteran's service-connected left knee disability?


b.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the right hip disability was permanently worsened beyond its normal progression by the Veteran's service-connected left knee disability?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.   The examiner should assume as true that the Veteran has been walking with a limp since 1972, and that he favors his right knee, right hip, and low back as a result of his left knee condition.  All examination findings, along with complete rationale for any conclusion opinion offered should be provided.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.  Please answer the question posed with the use of "as likely", "more likely", or "less likely" language.

The reasons and bases for each opinion expressed should be fully explained, to include a discussion of the facts and medical principles involved, which may reasonably illuminate the medical analysis in the study of this case.

3.  The AOJ shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




